162 F.3d 1174
98 CJ C.A.R. 5237
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
SUNNI MUSLIM COMMUNITY of the Colorado Department OfCorrections; Jahad Ali; Hassan Latif; Donnie Russell; DavidMarquez; Baron Hall; individually and on behalf of thosesimilarly situated throughout the Colorado Department ofCorrections, Plaintiffs,andAbron ARRINGTON, Plaintiff-Appellant,v.COLORADO DEPARTMENT OF CORRECTIONS; Aristedes Zavaras, inhis official capacity and individually; Randy Henderson, inhis official capacity and individually; Jack Laughlin, inhis official capacity and individually; Frank Miller, in hisofficial capacity and individually; Joe Paolino, in hisofficial capacity and individually; and other defendantsJane and John Does to be named in the body of this actionbeing sued individually and in their official capacity;Robert Cantwell, in his official capacity and individually;Mary West, in her official capacity and individually; RickSoares, in his official capacity and individually,Defendants-Appellees.
No. 98-1137.
United States Court of Appeals, Tenth Circuit.
Oct. 2, 1998.

Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


1
ORDER AND JUDGMENT*


2
BALDOCK, C.J.


3
This is an appeal from the district court's grant of summary judgment in a prisoner civil rights action, see Fed R. Civ. P. 56, wherein Plaintiffs unsuccessfully claimed that certain policies and practices of the Colorado Department of Corrections restricted their freedom of religion.  On appeal, Plaintff-Appellant Abron Arrington, appearing pro se, raises the same grounds for relief that he did in the district court.  Our jurisdiction arises under 28 U.S.C. § 1291.1  We have reviewed the briefs on appeal, the district court's Memorandum Opinion and Order, and the entire record before us.  Based upon our review of the record, we find no merit in any of Plaintiff's claims and affirm substantially for the reasons set forth in the district court's order, a copy of which is attached hereto.


4
AFFIRMED.



**
 After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f); 10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3


1
 Because only Plaintiff Arrington signed the notice of appeal, he is the only proper appellant before this court.  See 10th Cir.R. 3.1 ("Every notice of appeal must be signed by the appellant or by counsel for the appellant.");  Smith v. Romer, No. 96-1211, unpub. op., 1997 WL 57093 at * 1 n. 1 (10th Cir., Feb.11, 1997)